department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list se tep rat legend taxpayer a company b plan c financial_institution d company e plan f financial_institution g amount amount amount dear this letter is in response to your correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from plan c taxpayers a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to incorrect advice provided by financial_institution d taxpayer a further represents that amount has not been used for any purpose taxpayer a was employed by company b and participated in its qualified_retirement_plan plan c the custodian and administrator of plan c was financial_institution d taxpayer a resigned from company b on date and went to work for company e after completing the service requirement taxpayer a began participating in company e’s retirement_plan plan f in april taxpayer a decided to roll over her account balance amount in plan c to plan f she discussed the intended transaction with a representative of financial_institution d who informed her she was required to use online procedures she asserts that she to the best of her understanding and ability followed his instructions in performing the rollover online she received a check dated date for amount amount less federal and states taxes of amount on date she mailed the check for amount to financial_institution g the administrator of plan f amount was reflected as a proper rollover_contribution in taxpayer a’s date monthly statement for plan f taxpayer a intended to roll over her full account balance amount in plan c she felt she would accomplish this if she followed the instructions provided by the representative of financial_institution d taxpayer a represents that she in good_faith relied on what he told her and assumed the full account balance account would be rolled over however she was distracted by the demands of her new job and never noticed that federal and state taxes amount had been withheld from the check for amount the mistake was not discovered until when taxpayer a’s father while preparing her determined from form 1099-r that the federal and state taxes totaling amount had not been rolled over to plan f tax returns based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not-be includible in gross_income for the taxable_year in which paid section c a of the code states that such rollover must be accomplished within days following the day on which the distriputee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to their reliance on the incorrect advice by financial_institution d therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount into an eligible_retirement_plan or rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at i d sincerely yours co bt a wethins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
